             Case 2:19-cv-01488-MJP Document 120 Filed 04/06/21 Page 1 of 3



 1                                                      THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
     SCOTT KINGSTON,
 8
                           Plaintiff,                     Case No. 2:19-cv-01488-MJP
 9
            v.                                            STIPULATION AND ORDER TO
10                                                        DISMISS PURSUANT TO FED. R.
   INTERNATIONAL BUSINESS MACHINES                        CIV. P. 41(a)(1)(A)(ii)
11 CORPORATION, a New York corporation,

12                         Defendant.

13

14                                           STIPULATION
15          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties, by and through
16 their attorneys of record, hereby stipulate to dismissal of Plaintiff’s claim for age discrimination

17 in violation of RCW 49.60.180, with each party to bear its own costs and fees.

18          STIPULATED TO AND DATED this 6th day of April, 2021.
19
     TERRELL MARSHALL LAW                               JACKSON LEWIS P.C.
20
      GROUP PLLC
21
     By: /s/ Toby J. Marshall, WSBA #32726              By: /s/ Barry Alan Johnsrud, WSBA #21952
22     Toby J. Marshall, WSBA #32726                    Barry Alan Johnsrud, WSBA #21952
       Email: tmarshall@terrellmarshall.com             Email: barry.johnsrud@jacksonlewis.com
23     Brittany J. Glass, WSBA #52095                   520 Pike Street, Suite 2300
       Email: bglass@terrellmarshall.com                Seattle, Washington 98101
24
       936 North 34th Street, Suite 300                 Telephone: (206) 405-0404
25     Seattle, Washington 98103                        Facsimile: (206) 405-4450
       Telephone: (206) 816-6603
26     Facsimile: (206) 319-5450
27

     STIPULATION AND ORDER TO DISMISS                                   TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
     PURSUANT TO FED. R. CIV. P. 41(A)(1)(A)(II) - 1                           Seattle, Washington 98103-8869

     Case No. 2:19-cv-01488-MJP
                                                                            TEL. 206.816.6603 • FAX 206.319.5450
                                                                                   www.terrellmarshall.com
             Case 2:19-cv-01488-MJP Document 120 Filed 04/06/21 Page 2 of 3



 1      Matthew E. Lee, Admitted Pro Hac Vice    Justin R. Barnes, Admitted Pro Hac Vice
        Email: matt@whitfieldbryson.com          Email: justin.barnes@jacksonlewis.com
 2      Jeremy R. Williams,                      Kelli N. Church, Admitted Pro Hac Vice
 3      Admitted Pro Hac Vice                    Email: kelli.church@jacksonlewis.com
        Email: jeremy@whitfieldbryson.com        JACKSON LEWIS P.C.
 4      WHITFIELD BRYSON LLP                     171 17th Street, NW, Suite 1200
        900 W. Morgan Street                     Atlanta, Georgia 30363
 5      Raleigh, North Carolina 27603            Telephone: (404) 525-8200
        Telephone: (919) 600-5000
 6      Facsimile: (919) 600-5035                Paul R. Taylor, WSBA #14851
 7                                               Email: ptaylor@byrneskeller.com
     Attorneys for Plaintiff                     1000 Second Avenue, 38th Floor
 8                                               Seattle, Washington 98104
                                                 Telephone: (206) 622-2000
 9                                               Facsimile: (206) 622-2522
10
                                                 Attorneys for Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER TO DISMISS                          TERRELL MARSHALL LAW GROUP PLLC
                                                                      936 North 34th Street, Suite 300
     PURSUANT TO FED. R. CIV. P. 41(A)(1)(A)(II) - 2                  Seattle, Washington 98103-8869

     Case No. 2:19-cv-01488-MJP
                                                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                          www.terrellmarshall.com
            Case 2:19-cv-01488-MJP Document 120 Filed 04/06/21 Page 3 of 3



 1
                                                ORDER
 2

 3
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 4
           Dated this 6th day of April, 2021.
 5

 6

 7                                              A
                                                THE HONORABLE MARSHA J. PECHMAN
 8
                                                United States Senior District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER TO DISMISS                          TERRELL MARSHALL LAW GROUP PLLC
                                                                      936 North 34th Street, Suite 300
     PURSUANT TO FED. R. CIV. P. 41(A)(1)(A)(II) - 3                  Seattle, Washington 98103-8869

     Case No. 2:19-cv-01488-MJP
                                                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                          www.terrellmarshall.com
